Citation Nr: 9919813	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected musculoskeletal back pain, on appeal 
from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1996 to April 
1997.  He had an additional 4 month and 22 day period of 
prior active service, although his DD 214 does not specify 
the dates of that service.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted entitlement to service 
connection for musculoskeletal back pain with an evaluation 
of 40 percent, effective April 8, 1997.

In his substantive appeal to the Board, the veteran raised 
the separate claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  He also referred to a total 
evaluation under "chapter 30."  It appears that he is 
claiming entitlement to a temporary total rating under 
38 C.F.R. § 4.30.  These issues are referred to the RO for 
appropriate action.


REMAND

Additional development is warranted prior to appellate 
consideration of the veteran's claim.  Initially, potentially 
relevant medical records have not been obtained by the RO.  
The veteran stated in his form 9 substantive appeal that he 
was advised by his doctor at Lloyd Noland Hospital that he 
had severely damaged ligaments in his back.  There are no 
records from Lloyd Noland Hospital associated with the 
veteran's claims folder.  The RO should ask the veteran to 
clarify where he received this diagnosis on remand and take 
appropriate measures to obtain the records.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Next, the June 1997 VA examination is inadequate for rating 
purposes.  The examiner stated in that examination that the 
veteran did not bring any documents to the examination and 
that the entire history of the back condition was provided by 
the veteran.  The examiner also did not give any indication 
that he had reviewed the veteran's claims folder prior to the 
examination and he stated that no medical chart was 
available.  Although he did not review any x-ray reports, the 
examiner diagnosed status post fracture of the thoracolumbar 
vertebra and osteoarthritis with radiculopathy.  Therefore, 
the June 1997 examination is not adequate to rate the 
veteran's disability, because the evidence of record does not 
provide the medical information necessary for the Board to 
render findings of fact regarding the degree of disability 
resulting from the veteran's service-connected 
musculoskeletal back pain or which Diagnostic Codes (DC) 
apply for rating; that is, whether the veteran has a 
vertebral fracture warranting consideration under 38 C.F.R. 
§ 4.71a, DC 5285.  The veteran should be provided a complete 
examination on remand that includes x-rays.  See Green v. 
Derwinski, 1 Vet App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.")

Additionally, the most recent VA examination report did not 
include adequate findings pertaining to pain and associated 
phenomena necessary to rate the veteran under the appropriate 
rating criteria.  The veteran's service-connected 
musculoskeletal pain is currently evaluated as 40 percent 
disabling under Diagnostic Code 5292.  Diagnostic 5292 
requires consideration of limitation of motion of the lumbar 
spine.  Consequently, the diagnostic codes and general rating 
criteria (38 C.F.R. §§ 4.40, 4.45) pertaining to pain and 
associated phenomena apply to permit additional compensation 
for pain, less than normal movement, more than normal 
movement, weakness, weakened movement, excess fatigability, 
and pain on movement.  Johnson v. Brown, 9 Vet. App. 7 
(1996); cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
most recent VA examination report did not conform to the 
standards imposed by 38 C.F.R. § 4.40 and 4.45 and emphasized 
by the U.S. Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) in 
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995), that 
examination reports specifically account for the functional 
loss, if any, due to pain.  Because the severity of the 
veteran's service-connected musculoskeletal back pain is 
evaluated by reference to limitation of motion, consideration 
must be given to the criteria discussed in the DeLuca case, 
and VA is required to obtain adequate and competent evidence 
that will permit an informed assessment of whether greater 
limitation of motion or additional functional loss is likely 
to arise on use or during flare-ups.  Therefore, further 
development is required in this regard.

Accordingly, in order to assure informed appellate review, 
the claim is remanded to the RO for the following:

1.  Request that the veteran provide the 
names and addresses of all who have 
treated him for his service-connected 
musculoskeletal back pain.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in postservice treatment 
received at Lloyd Noland Hospital.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination(s) to 
determine the nature and severity of his 
service-connected low back disorder.  
The examiner(s) should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner(s) are asked to indicate that 
he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should note the range of 
motion of the veteran's spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report(s).

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

3.  Review the claims folder and ensure 
that the foregoing development action 
has been conducted and completed in 
full.  If development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses concerning the 
specific criteria requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand, including the VA examination.  
If the decision remains in whole or in part 
adverse to the veteran, provide the veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate period of time for response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwiniski, 3 Vet. App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










